Order issued January 17, 2013




                                          In The
                              ourt of
                       fth i tri t of                   at
                                   No. 05-09-01520-CV


 BDO SEIDMAN, LLP, JAMES FIELDING, MORRIS GOTTLIEB, AND LAWRENCE
                          COHEN, Appellants



J.A. GREEN DEVELOPMENT coRP.,’J.AGI,..INC., AND JAGI VERDE LLC, Appellees- "-.


                                        ORDER

      Morgan, Lewis, & Bockius LLP’s motion to clarify or, in the alternative, vacate and

reissue mandate is DENIED.




                                                   JUSTICE